                                                           Case 2:19-cv-00824-GMN-EJY Document 49 Filed 08/29/19 Page 1 of 4



                                                       1    Alex L. Fugazzi (Nevada Bar No. 9022)
                                                            Michael Paretti (Nevada Bar No. 13926)
                                                       2    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       3    Las Vegas, Nevada 89169
                                                            Telephone: 702.784.5200
                                                       4    Facsimile: 702.784.5252
                                                            afugazzi@swlaw.com
                                                       5    mparetti@swlaw.com
                                                       6
                                                            Attorneys for Defendant Fennemore Craig
                                                       7

                                                       8                                UNITED STATES DISTRICT COURT
                                                       9                                            DISTRICT OF NEVADA
                                                      10
                                                            LATONIA SMITH,                                     Case No.:   2:19-cv-00824-GMN-EJY
                                                      11
                                                                                    Plaintiff(s),
                                                      12                                                       FENNEMORE CRAIG’S RESPONSE
             3883 Howard Hughes Parkway, Suite 1100




                                                                             -vs-                              TO MS. SMITH’S CROSS MOTION
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                                               FOR LEAVE TO ADD REPLY
                                                            FENNEMORE CRAIG,
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                                                    Defendant(s).
                                                      15

                                                      16

                                                      17

                                                      18

                                                      19             Defendant Fennemore Craig (“Fennemore”), by and through its counsel of record, Snell &
                                                      20   Wilmer L.L.P., hereby submits its Response to Plaintiff Latonia Smith’s (“Ms. Smith”) “Just In
                                                      21   Case Cross Motion for Leave to Add Reply” [ECF No. 42.]. This Response is based upon the
                                                      22   following memorandum of points and authorities, the pleadings and papers on file in this action,
                                                      23   the accompanying exhibits, and any oral arguments the Court may entertain.
                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                            -1-
                                                           4812-5028-0866
                                                           Case 2:19-cv-00824-GMN-EJY Document 49 Filed 08/29/19 Page 2 of 4



                                                       1                          MEMORANDUM OF POINTS AND AUTHORITIES
                                                       2             In response to Fennemore’s Motion to Strike Ms. Smith’s improper, fugitive Surreply [ECF
                                                       3   No. 41], Ms. Smith filed the instant “Cross Motion” for leave to file a Surreply. Ms. Smith’s “Cross
                                                       4   Motion” is devoid of any factual or legal analysis. And though only five sentences long, Ms.
                                                       5   Smith’s “Cross Motion” is based on a demonstrably untrue premise; namely, that “Defendant
                                                       6   [Fennemore] combine[d] their [sic] Opposition to Plaintiff’s cross-motion with their [sic] response
                                                       7   to Plaintiff’s Opposition, and there is no distinction between the two except for the areas in which
                                                       8   defendant reasserts their [sic] arguments from their [sic] own motions to dismiss.” ECF No. 42 at
                                                       9   1:15-18.
                                                      10             A cursory review of Fennemore’s filings disproves Ms. Smith’s contention. On August 12,
                                                      11   Fennemore filed a Reply in Support of its Motions to Dismiss [ECF No. 28] and a Response to Ms.
                                                      12   Smith’s Motion for Leave to Amend [ECF No. 29]. These filings are not “combined”—they are
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   entirely separate briefs that address the distinct arguments raised in Ms. Smith’s respective
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   Response and Motion. Fennemore does not dispute that Ms. Smith is entitled to file a reply in
                               L.L.P.




                                                      15   support of her Cross-Motion for Leave to Amend. As such, Fennemore requests that the Court
                                                      16   strike the improper Surreply [ECF No. 32] in its entirety, and strike page 1, line 23 through page
                                                      17   10, line 2 (which address the arguments in the Motions to Dismiss) from Ms. Smith’s Reply in
                                                      18   support of her Cross-Motion for Leave to Amend [ECF No. 33].
                                                      19             Finally, Ms. Smith’s “Cross Motion” for leave of court to file a surreply fails on the merits.
                                                      20   “A surreply may only be filed by leave of court, and only to address new matters raised in a reply
                                                      21   to which a party would otherwise be unable to respond.” See Kanvick v. City of Reno, No. 3:06–
                                                      22   CV–00058, 2008 WL 873085, at *n.1 (D. Nev. March 27, 2008). Fennemore’s Reply in support of
                                                      23   its Motions to Dismiss [ECF No. 28] addressed the arguments in Ms. Smith’s Opposition to the
                                                      24   Motions to Dismiss [ECF No. 21]—it did not raise any new issues to which Ms. Smith was
                                                      25   otherwise unable to respond in her initial opposition. In fact, Ms. Smith asserts in her Surreply that:
                                                      26   “Fennemore only reasserts the same arguments that were in their [sic] original motion, ignore
                                                      27   the claims, case law, and evidence supporting Plaintiff’s Complaint, and continue to fail to meet
                                                      28   the prongs required to categorize Ms. Smith’s lawsuit as a SLAPP suit or a suit worthy of

                                                                                                              -2-
                                                           4812-5028-0866
                                                           Case 2:19-cv-00824-GMN-EJY Document 49 Filed 08/29/19 Page 3 of 4



                                                       1   dismissal.” See ECF No. 32 at 1:25-2:1 (emphasis added). Therefore, by her own admission, Ms.
                                                       2   Smith’s Surreply did not address new matters to which she was otherwise unable to respond; rather,
                                                       3   she simply disregarded the rules to advance more improper 1 arguments. As such, Ms. Smith’s
                                                       4   Surreply is improper, the Court should strike the fugitive Surreply, and the Court should deny Ms.
                                                       5   Smith’s request for leave to file the Surreply.
                                                       6

                                                       7       Dated: August 29, 2019.                SNELL & WILMER L.L.P.
                                                       8
                                                                                                      By: /s/ Michael Paretti
                                                       9                                              Alex L. Fugazzi, Esq. (NV Bar No. 9022)
                                                                                                      Michael Paretti (NV Bar No. 13926)
                                                      10                                              3883 Howard Hughes Parkway, Suite 1100
                                                                                                      Las Vegas, Nevada 89169
                                                      11                                              Attorneys for Defendant Fennemore Craig
                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24
                                                           1
                                                              “In determining the propriety of a Rule l2(b)(6) dismissal, a court may not look beyond the
                                                      25   complaint to a plaintiff’s moving papers, such as a memorandum in opposition to a defendant’s
                                                           motion to dismiss.” Broem v, Bogan, 320 F.3d 1023, 1026 n.2 (9th Cir. 2003) (emphasis in the
                                                      26
                                                           original); Zander v. Tropicana Ent., Inc., 2:13-cv-00848-GMN, 2014 WL 794212, at *2 (D. Nev.
                                                      27   Feb. 26, 2014) (“It is axiomatic that the complaint may not be amended by the briefs in opposition
                                                           to a motion to dismiss.”) (citing Ruiz v. Laguna, No. 05–cv–1871, 2007 WL 1120350, at *26
                                                      28   (S.D.Cal. Mar. 28, 2007)).


                                                                                                             -3-
                                                           4812-5028-0866
                                                           Case 2:19-cv-00824-GMN-EJY Document 49 Filed 08/29/19 Page 4 of 4



                                                       1                                       CERTIFICATE OF SERVICE
                                                       2             I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen (18)

                                                       3   years, and I am not a party to, nor interested in, this action. On this date, I caused to be served a

                                                       4   true and correct copy of the foregoing FENNEMORE CRAIG’S RESPONSE TO MS.

                                                       5   SMITH’S CROSS MOTION FOR LEAVE TO ADD REPLY by method indicated below:

                                                       6
                                                                      BY FAX: by transmitting via facsimile the document(s) listed above to the fax
                                                       7               number(s) set forth below on this date before 5:00 p.m. pursuant to EDCR Rule 7.26(a).
                                                                       A printed transmission record is attached to the file copy of this document(s).
                                                       8
                                                               X       BY U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
                                                       9               postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada addressed
                                                                       as set forth below.
                                                      10                      Latonia Smith (in Pro Per)
                                                                              9748 Canyon Landing Ave.
                                                      11                      Las Vegas, NV 89166
                                                                              Tel: (725) 203-2455 or (702) 521-3522
                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                      BY OVERNIGHT MAIL: by causing document(s) to be picked up by an overnight
                         LAW OFFICES

                          702.784.5200




                                                      14               delivery service company for delivery to the addressee(s) on the next business day.
                               L.L.P.




                                                      15               BY PERSONAL DELIVERY: by causing personal delivery by, a messenger service
                                                               
                                                                       with which this firm maintains an account, of the document(s) listed above to the
                                                      16               person(s) at the address(es) set forth below.
                                                      17               BY ELECTRONIC SUBMISSION: submitted to the above-entitled Court for
                                                               X
                                                                       electronic filing and service upon the Court’s Service List for the above-referenced case.
                                                      18
                                                                      BY EMAIL: by emailing a PDF of the document listed above to the email addresses of
                                                      19               the individual(s) listed below.
                                                      20
                                                           DATED this 29th day of August, 2019.
                                                      21

                                                      22

                                                      23                                                    An employee of SNELL & WILMER L.L.P.

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                              -4-
                                                           4812-5028-0866
